Electronically Filed
                                                     Supreme Court
                                                     SCWC-11-0000444
                                                     10-APR-2013
                                                     12:23 PM




                         SCWC-11-0000444

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
        solely as nominee, Respondent/Plaintiff-Appellee,

                               vs.

        SHARON KEHAULANI WISE and BLOSSOM ILIMA NIHIPALI,
                Petitioners/Defendants-Appellants,

                               and

              EWA BY GENTRY COMMUNITY ASSOCIATION,
                 Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000444; CIVIL NO. 09-1-1064)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ., and
 Circuit Judge Nishimura, in place of Recktenwald, C.J., recused)

          The Application for Writ of Certiorari filed on March

4, 2013 by Petitioners/Defendants-Appellants Sharon Kehaulani

Wise and Blossom Ilima Nihipali is hereby accepted and will be
scheduled for oral argument.   The parties will be notified by the

appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, April 10, 2013.


Gary Victor Dubin,               /s/ Paula A. Nakayama
Frederick J. Arensmeyer,
and Zeina Jafar,                 /s/ Simeon R. Acoba, Jr.
for petitioners
                                 /s/ Sabrina S. McKenna
David B. Rosen,
David E. McAllister,             /s/ Richard W. Pollack
for respondent
                                 /s/ Rhonda A. Nishimura




                                 2